Citation Nr: 1128684	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-40 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested 
by symptoms including sleep disturbance, nightmares, flashbacks, avoidance, hypervigilance, and anger outbursts, with no thought or communication deficits, no panic attacks, delusions, hallucinations, or current suicidal ideation; at most the symptoms are productive of occupational and social impairment with an occasional decrease in work efficiency and with generally satisfactory functioning.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In an August 2008 rating decision, entitlement to service connection for PTSD was granted.  The disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 and a 30 percent disability rating was assigned, effective February 11, 2008.

Diagnostic Code 9411 provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

To achieve the next-higher 50 percent evaluation, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The record also makes reference to the Global Assessment of Functioning (GAF) scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  As pertinent here, a GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

In this case, the Board finds no support for a rating in excess of 30 percent for any portion of the rating period on appeal.  In so finding, the Board has considered the medical evidence of record, as detailed in pertinent part below.

In June 2006, the Veteran was seen at the Fayetteville VAMC emergency room with complaints of nightmares related to his time in Vietnam.  He also had insomnia.  He reported nightmares and avoidance of situations that reminded him of his in-service stressor.  He was on guard, watchful, and easily startled.  He also felt detachment from others.  The Veteran denied suicidal or homicidal ideation.  He was in no acute distress, with good hygiene, appropriate dress, and pleasant affect.  He was alert and oriented to person, place, situation and time.  

The Veteran was seen at the Fayetteville VAMC again in July 2006.  He reported lack of sleep, recurrent nightmares 2 to 3 times weekly, flashbacks that were more frequent since the beginning of the Iraq war.  He added that emotional numbing, chronic irritability, and anger were affecting his marital relationship.  He again reported avoiding situations that reminded him of his in-service stressor, that he was hypervigilant, easily startled, and that he was detached from others, activities and his surroundings.  He also reported a restricted range of affect.  Objectively, his mood was neutral, with affect appropriate to topic.  His speech was normal in rate, volume and productivity.  His thoughts were logical and goal-directed, without evidence of thought disorder or delusion and no auditory or visual hallucinations.  He denied suicidal or homicidal ideation and was not found to be a threat to himself or others.  The Veteran was employed full-time as a barber.  

In April 2008 private treatment records, the Veteran and his wife reported symptoms of avoidance, hypervigilance, sleep disturbance, and anger outbursts.  They reported past issues with alcohol abuse, as well as trouble getting along with his coworkers in the past due to anger outbursts.  However, the Veteran reported that he has since stopped using alcohol and that he has been working consistently as a barber for several years without incident.  Objectively, his thoughts were logical and goal-directed, without evidence of thought disorder or delusion and no auditory or visual hallucinations.  His insight and judgment were good, he was found to have good eye contact, and was able to relate well.  He did not have suicidal or homicidal ideation.  His mood was anxious and depressed, and his affect was found to be congruent to his mood.  His attention and concentration were abnormal.  Specifically, his responses to questions were found to be slow, with low psychomotor retardation, and his remote and recent memory were slightly affected.  

Records from the same private provider reflect care from April 2008 to August 2009.  Over this time period, the Veteran consistently reported symptoms as set forth above, most notably involving hypervigilance, sleep disturbance, nightmares and flashbacks.  He reported little to no socialization and avoidance of military personnel at work in order to avoid confronting topics that might cause flashbacks.  He continued to be employed throughout this time period and he attended church.  His affect was continuously dull and constricted.  There was no evidence of psychosis or delusions, and no suicidal or homicidal ideation at the time of his appointments.  However, he reported at his August 2008 appointment that he had some thought of suicide in the past.

Additionally, the Veteran had a compensation and pension examination in August 2008.  At that time, he reported that his marital relationship was generally good, and that his relationships with his sons were generally good as well.  He reported that he did not go out much, avoids big crowds, was usually cautious about his surroundings, and had a few friends but none that he was very close with.  He occasionally left the house to go fishing.  He reported mild to moderate psychosocial impairment due to his PTSD symptoms, that he has some trouble concentrating, but that his mood was pretty good on most days.  He had trouble sleeping, and reported nightmares, flashbacks, and hypervigilance.  He had been employed full-time as a barber for the past 20 years, but was troubled by combat-injured veterans that he saw in the shop.  He did not talk as much as the other barbers.  

On objective examination, the Veteran was alert and oriented to person, place, time and situation.  His affect was constricted, and his attitude toward the examiner was cooperative.  He understood the outcome of his behavior, and denied delusions or hallucinations.  He had no panic attacks, or suicidal or homicidal ideation, and his impulse control was fair.   A GAF score of 59 was assigned.    

Again, the Board finds that the next-higher 50 percent rating is not warranted for the Veteran's PTSD for any portion of the rating period on appeal.  Indeed, the Veteran generally functioned well, with normal behavior and normal conversation.  Evidence shows symptoms characteristic of occasional social impairment with friends and family, and occasional decrease in work efficiency due to his PTSD symptoms.  For example, he did exhibit symptoms of avoidance, hypervigilance, anxiety, chronic sleep impairment, and mild memory loss, which are found to be consistent with the criteria associated with a 30 percent evaluation.

At no point during the appeal period has the Veteran's PTSD disability picture more clearly approximated symptoms associated with a 50 percent rating.  Specifically, he did not exhibit panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, he denied panic attacks, and there was no evidence of any impairment in thought processes.  While the Veteran did report some difficulties exerted on his marriage as a result of his PTSD symptoms, he nevertheless reported that his marriage was generally good and that he had good relationships with his children.  Moreover, he did have some friends, though not close friends.  There was also no indication that the Veteran was experiencing reduced reliability or productivity due to his PTSD symptoms.  While the Veteran reported some mood disturbances and some memory troubles, such symptoms did not significantly affect his ability to hold a full time job or maintain his personal relationships with his family.  

In determining that an increased rating is not warranted, the Board has considered the GAF scores of record.  Here, a GAF score of 46 was assigned in an April 2008 private treatment report and a GAF score of 59 was assigned at the August 2008 VA examination.  The former score is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, despite the seriousness of the symptoms associated with the low GAF score of 46, a higher rating is not justified on this basis because the objective evidence does not actually demonstrate symptoms commensurate with such a GAF score.  Indeed the competent evidence does not show such severe symptoms as suicidal ideation, obsessional rituals, inability to keep a job, or impairment in reality testing or communication.  Because the low GAF score of 46 is not consistent with the objective findings of record, such score is not probative as to the Veteran's actual disability picture in this case.  The remaining GAF score of 59 is consistent with more moderate symptoms and aligns with the currently assigned disability evaluation of 30 percent under the rating schedule.  Additionally, while the rating schedule indicates that the rating agency must be familiar with the DSM-IV, VA does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

In sum, there is no basis for assignment of the next-higher 50 percent rating for PTSD under Diagnostic Code 9411.  With regard to even-higher evaluations under the rating schedule, the Veteran consistently denied delusions and hallucinations, and there is no showing of obsessional rituals or impaired impulse control.  Moreover, the Veteran was consistently oriented and was appropriate as to appearance and hygiene.  While the private records made reference to past history of suicidal ideation no treatment record or testimonial statement within the rating period on appeal indicates such symptomatology. For all of these reasons, the disability picture is not commensurate with a 70 percent evaluation.  A 100 percent evaluation is also not for application, as there is no gross impairment in thought processes or communication.  Again, the Veteran's communication was routinely deemed within normal limits.  There was no grossly inappropriate behavior, as the Veteran functions adequately, maintaining full-time employment and having some friends and good relationships with his immediate family.  No evidence indicates that he is a persistent danger to himself or others.  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection for PTSD, and has considered the applicability of staged ratings based upon the facts found during the time period in question.  Here, the Board's adjudication of this claim accordingly satisfies the requirements of Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


